UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-07964 NOBLE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 73-0785597 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 100 Glenborough Drive, Suite100 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 872-3100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of July 8, 2011, there were 176,513,711 shares of the registrant’s common stock, par value $3.33 1/3 per share, outstanding. Table of Contents Part I.Financial Information 3 Item 1. Financial Statements 3 Consolidated Statements of Operations 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Shareholders' Equity 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 40 Part II. Other Information 40 Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 41 Item 4. (Removed and Reserved) 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 41 Index to Exhibits 42 2 Table of Contents Part I. Financial Information Item 1. Financial Statements Noble Energy, Inc. Consolidated Statements of Operations (millions, except per share amounts) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues Oil, Gas and NGL Sales $ Income from Equity Method Investees 48 24 96 50 Other Revenues 11 17 33 36 Total Costs and Expenses Production Expense Exploration Expense 68 52 Depreciation, Depletion and Amortization General and Administrative 82 63 Asset Impairments - - Other Operating (Income) Expense, Net ) 41 18 55 Total Operating Income Other (Income) Expense (Gain) Loss on Commodity Derivative Instruments ) ) ) Interest, Net of Amount Capitalized 21 19 37 39 Other Non-Operating (Income) Expense, Net (9 ) ) - ) Total ) ) ) Income Before Income Taxes Income Tax Provision Net Income $ Earnings Per Share, Basic $ Earnings Per Share, Diluted Weighted Average Number of Shares Outstanding, Basic Weighted Average Number of Shares Outstanding, Diluted The accompanying notes are an integral part of these financial statements. 3 Table of Contents Noble Energy, Inc. Consolidated Balance Sheets (millions) (unaudited) June 30, December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, Net Other Current Assets Total Assets, Current Property, Plant and Equipment Oil and Gas Properties (Successful Efforts Method of Accounting) Property, Plant and Equipment, Other Total Property, Plant and Equipment, Gross Accumulated Depreciation, Depletion and Amortization ) ) Total Property, Plant and Equipment, Net Goodwill Other Noncurrent Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts Payable - Trade $ $ Other Current Liabilities Total Liabilities, Current Long-Term Debt Deferred Income Taxes, Noncurrent Other Noncurrent Liabilities Total Liabilities Commitments and Contingencies Shareholders’ Equity Preferred Stock - Par Value $1.00 per share; 4 Million Shares Authorized, None Issued - - Common Stock - Par Value $3.33 1/3 per share; 250 Million Shares Authorized; 196 Million and 195 Million Shares Issued, Respectively Additional Paid in Capital Accumulated Other Comprehensive Loss ) ) Treasury Stock, at Cost; 19 Million Shares ) ) Retained Earnings Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents Noble Energy, Inc. Consolidated Statements of Cash Flows (millions) (unaudited) Six Months Ended June 30, Cash Flows From Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Depreciation, Depletion and Amortization Asset Impairments - Dry Hole Cost 45 54 Deferred Income Taxes 44 85 Dividends (Income) from Equity Method Investees, Net (5
